
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 930
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Ms. Jackson-Lee of
			 Texas submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of the 20th
		  anniversary celebration of the Harris County Hospital District’s Thomas Street
		  Health Center, which coincides with World AIDS Day.
	
	
		Whereas the Harris County Hospital District has a long
			 history of treating and caring for patients with HIV/AIDS, even before
			 researchers could identify the virus in 1981;
		Whereas the Harris County Hospital District is celebrating
			 the 20th anniversary of Thomas Street Health Center, opened in May 1989, at the
			 time becoming the first free-standing HIV/AIDS facility in the United
			 States;
		Whereas World AIDS Day has been observed every year
			 worldwide since December 1, 1988, as a day for the international community to
			 raise awareness about HIV and AIDS;
		Whereas this year’s World AIDS Day observance, and the
			 commemoration of the 20th anniversary of Thomas Street Health Center, are great
			 opportunities to raise awareness about the deadly virus of HIV and the AIDS
			 disease, and encourage prevention and testing for HIV;
		Whereas the Harris County Hospital District provides
			 HIV/AIDS services and care to about 25 percent of all HIV/AIDS diagnosed
			 patients living in Harris County, Texas;
		Whereas through Thomas Street Health Center, the Harris
			 County Hospital District last year served nearly 4,500 unique patients through
			 a coordinated response of providing 37,000 patient visits;
		Whereas World AIDS Day, and other commemorative days of
			 HIV/AIDS patients are used by the Harris County Hospital District to reaffirm
			 its commitment to the treatment of, research on, and prevention of
			 HIV/AIDS;
		Whereas HIV/AIDS patients in Harris County are supported
			 by the Harris County Hospital District’s network of health centers and
			 inpatient care at Ben Taub General Hospital and Lyndon B. Johnson General
			 Hospital;
		Whereas HIV/AIDS patients receive the latest medications
			 and treatments thanks to the collaboration by top physicians and researchers
			 from the Harris County Hospital District’s partnerships with Baylor College of
			 Medicine and The University of Texas Medical School at Houston; and
		Whereas the commitment and dedication of all staff at
			 Thomas Street Health Center and the Harris County Hospital District to
			 providing patients the highest-quality care available remain unchanged: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of the Harris County Hospital District’s Thomas Street Health Center
			 and recognizes the 20th anniversary of the establishment of this Center;
			(2)encourages
			 national, State, and local media organizations to carry messages in support of
			 World AIDS Day and the 20th anniversary celebration of Thomas Street Health
			 Center; and
			(3)supports the
			 development of a national AIDS strategy with clear goals and objectives to
			 reduce new HIV infections, especially among minority populations, men who have
			 sex with men, and other vulnerable communities.
			
